internal_revenue_service number release date index number ------------------------ ----------------------------------------------- ----------------------- ------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number --------------------- refer reply to cc psi br01 plr-138465-11 date december legend ------------------------ ------------------------------------------------------------------------------ x state date ------------- ------------------- dear ----------- this letter is in response to your letter dated date on behalf of x seeking a ruling concerning the qualified income exception to the publicly_traded_partnership under sec_7704 of the internal_revenue_code facts based on the materials submitted we understand that x organized under the laws of state and as of date is a publicly_traded_partnership within the meaning of sec_7704 of the code x’s business is the production of fertilizer the fertilization production plant utilizes a gasification process to produce ammonia some of which is further processed into urea ammonium nitrate uan fertilizer the primary feedstock for x’s gasification process is petroleum coke a coal-like substance produced as a byproduct of petroleum refining x gets most of its petroleum coke from an adjacent refinery in the course of the fertilization production process hydrogen is produced as a by-product x has entered into a services agreement with the adjacent refinery whereby both agree provide each other with excess hydrogen steam and other plr-138465-11 products to promote efficient operation of each facility x is not obligated to provide any hydrogen to the other refinery unless x has excess hydrogen under the agreement the transfers of hydrogen between the parties are netted and each party makes payments only to the extent that the hydrogen it receives during a given month exceeds the hydrogen it supplies during that same month thus x may derive gross_income from the sale of hydrogen in some months law and analysis sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnerships are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that the term qualifying_income among other things income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber conclusion based solely on the materials submitted we conclude that the income derived by x from the sale of excess hydrogen is qualifying_income within the meaning of sec_7704 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of this case under any pother provision of the code specifically we express or imply no opinion as to whether x is taxable as a partnership for federal tax purposes plr-138465-11 pursuant to the power_of_attorney on file with this office a copy of this letter will be sent to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely david r haglund david r haglund chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
